EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The examiner has cancelled claims 10, 12, and 18.  

Election/Restrictions
Claim 19 is allowable. The restriction requirement as set forth in the Office action mailed on 7/28/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/28/2020 is partially withdrawn.  Claims 9, 16, and 17 directed to the offset of figs. 3e-3g and the biasing member of fig. 3j, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 10, 12, and 18 (now cancelled), directed to species III figs. 3h-3k withdrawn from consideration because they do not require all the limitations of an allowable claim.  Specifically, the limitations of a projection at the base of the offset of claim 10, paragraph [0085], shown in figs. 3h-3k, and the sealing member/plug of claims 12 and 18, paragraph [0106], shown in fig. 3k, do not function with the “relief” of the elected invention.  Claims 10, 12, and 18 are directed to species non-elected without traverse.  Accordingly, claims 10, 12, and 18 been cancelled. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or render obvious the overall claimed invention of a tethering assembly for an implantable medical device the tethering assembly comprising:  a receptacle with a relief and a secure zone opposing the relief.  The prior art of Srivastava et al. US 2012/0041470 A1 fails to teach a relief (molding, carving, or stamping of a surface to a lower extent).  For example, in fig. 6a Srivastava shows a tethering assembly with a receptacle, however the receptacle is shown as having a flat/constant surface.  The flat/constant surface of the receptacle does not allow the claimed function of a distal end of a wire deflecting into a portion of the relief as a projection member of an implantable medical device enters the secure zone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771